UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-QSB (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2007 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File Number:000-51117 HOME FEDERAL BANCORP, INC. OF LOUISIANA (Exact name of small business issuer as specified in its charter) Federal 86-1127166 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 624 Market Street, Shreveport, Louisiana 71101 (Address of principal executive offices) (318) 222-1145 (Issuer’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx Noo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yeso No x Shares of common stock, par value $.01 per share, outstanding as of November 13, 2007: The registrant had 3,383,287 shares of common stock outstanding, of which 2,135,375 shares were held by Home Federal Mutual Holding Company of Louisiana, the registrant’s mutual holding company, and 1,247,912 shares were held by the public and directors, officers and employees of the registrant, and the registrant’s employee benefit plans. Transitional Small Business Disclosure Format:Yeso No x INDEX Page PART I - FINANCIAL INFORMATION Item 1: Financial Statements (Unaudited) Consolidated Statements of Financial Condition 1 Consolidated Statements of Income 2 Consolidated Statements of Changes in Stockholders' Equity 3 Consolidated Statements of Cash Flows 4 Notes to Consolidated Financial Statements 6 Item 2: Management’s Discussion and Analysis or Plan of Operation 11 Item 3: Controls and Procedures 15 PART II - OTHER INFORMATION Item 1: Legal Proceedings 16 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3: Defaults upon Senior Securities 16 Item 4: Submission of Matters to a Vote of Security Holders 16 Item 5: Other information 17 Item 6: Exhibits 17 SIGNATURES HOME FEDERAL BANCORP, INC. OF LOUISIANA CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION September 30, 2007 June 30, 2007 (Unaudited) (Audited) ASSETS (In Thousands) Cash and Cash Equivalents $ 5,924 $ 3,972 Securities Available-for-Sale 87,279 83,752 Securities Held-to-Maturity 1,361 1,408 Loans Held-for-Sale 1,325 1,478 Loans Receivable, Net 27,023 25,211 Accrued Interest Receivable 520 499 Premises and Equipment, Net 921 923 Deferred Tax Asset 840 1,476 Other Assets 26 66 Total Assets $ 125,219 $ 118,785 LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES Deposits $ 78,093 $ 77,710 Advances from Borrowers for Taxes and Insurance 256 196 Advances from Federal Home Loan Bank of Dallas 16,892 12,368 Other Accrued Expenses and Liabilities 748 699 Total Liabilities 95,989 90,973 COMMITMENTS STOCKHOLDERS’ EQUITY Preferred Stock – No Par Value; 2,000,000 Shares Authorized; None Issued and Outstanding - - Common stock - 8,000,000 shares of $.01 par value authorized; 3,558,958 shares issued; 3,383,287 shares outstanding and 3,387,202 shares outstanding at September 30, 2007 and June 30, 2007, respectively 14 14 Additional paid-in capital 13,526 13,509 Retained Earnings - Partially Restricted 20,490 20,449 Unearned ESOP Stock (983 ) (997 ) Unearned RRP Trust Stock (413 ) (551 ) Accumulated Other Comprehensive Loss (1,595 ) (2,841 ) Treasury Stock – At Cost (1,809 ) (1,771 ) Total Stockholders’ Equity 29,230 27,812 TOTAL LIABILITIES AND STOCKHOLDERS’EQUITY $ 125,219 $ 118,785 See accompanying notes to consolidated financial statements. 1 Table of Contents HOME
